DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed June 21, 2021.
3. Claims 1-20 are pending and rejected, in which claims 1, 15 and 20 are independent.
Response to Arguments
4. Applicant's arguments filed June 21, 2021 have been fully considered. For the Examiner’s responses, please refer to below discussions.
4.1. In light of the amendments made to the independent claims and with respect to the deficiency of Fitzpatrick in view of Jeon, the Examiner respectfully imported a new reference published to Green to cure the deficiency.
4.2. Concerning the Applicant’s argument that “”Jeon does not teach or suggest "determining at least one group of users of the plurality of users based at least in part on the plurality of data record access indications and using the plurality of vectors.””, the Examiner respectfully reviewed Jeon reference and further respectfully submitted that,

Accordingly, as the interpretation stretched slightly, Jeon seems to be teaching the limitation as required.
However, Fitzpatrick in view of Jeon’s teaching on “transmitting, to a user that is classified in the at least one group, an indication of …” is not seemed explicitly. Accordingly, the instant action relied on the newly imported Green reference.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-3, 12, 14-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over
Fitzpatrick et al.: "DISTRIBUTED MANAGEMENT FRAMEWORK FOR PERSONAL ATTRIBUTES", (U.S. Patent Application Publication US 20060224597 A1, filed April 3, 2006 and published October 5, 2006, hereafter "Fitzpatrick"), in view of
Jeon et al.: "STATISTICAL FEATURE ENGINEERING OF USER ATTRIBUTES", (U.S. Patent Application Publication US 20170262445 A1, filed March 8, 2016 and published September 14, 2017, hereafter "Jeon"), and further in view of
Green et al.: "TRACKING AND MANAGING GROUP EXPENDITURES", (U.S. Patent Application Publication US 20130262294 A1, filed March 30, 2012 and published October 3, 2013, hereafter " Green").

As per claim 1, Fitzpatrick teaches a method for relating users and data records, comprising:
receiving a plurality of data record access indications corresponding to a plurality of data records accessed by a plurality of users (See Figs. 4-6, [055], [0060] and [0089]-[0090], a YouClient forwards an update with appropriate instructions to a YouServer and updates a local address book; and a permission table 606 includes the fields grantor who identifies a grantee to access fields, with identifiers UID, UID and FID, respectively, the pending transaction log 608 includes the fields grantor UID, grantee UID, push/pull, and value. The grantor UID identifies a subscriber who changed a field identified by the FID field to a value indicated in the value field. Here the identifying of users to access fields teaches receiving the access indications of the fields, the records); and
generating, based at least in part on the plurality of data record access indications, a plurality of user sessions for the plurality of users, wherein each user session corresponds to a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user (See Figs. 6 
Fitzpatrick does not explicitly teach generating, in a vector space, a plurality of vectors from the plurality of user sessions using an embedding operation, wherein each vector of the plurality of vectors corresponds to a respective user of the plurality of users.
However, Jeon teaches generating, in a vector space, a plurality of vectors from the plurality of user sessions using an embedding operation, wherein each vector of the plurality of vectors corresponds to a respective user of the plurality of users (See [0029], a vector module generates a behavior vector (e.g., vector 300B in FIG. 3) associated with the user attribute(s) based on the actions performed by the user and generates a difference vector (e.g., vector 300C in FIG. 3) based on the difference between the profile vector and the behavior vector. Here the user behavior vector generated associated with attributes based on user actions performed teaches generating the vector for a respective user from actions performed, the sessions, teaches an embedding operation).

Fitzpatrick in view of Jeon further teaches:
determining at least one group of users of the plurality of users based at least in part on the plurality of data record access indications and using the plurality of vectors (see Jeon: Fig. 3 and [0019]-[0021], user groups are determined by using behavior vector based on actions performed, including data record access indications of commenting on a news feed story, liking a story, posting a photo, indicating an RSVP for an event, clicking on a link of a story, playing a video, and the like. The behavior vector is associated with user attribute, age of a user, associated with profile vector. Here, for example, group of users determined of indications of data record access such as news feed, story, photo, event RSVP and video and the group of users are associated with age range 20-40 years old identified in the user profile vector. Here the identifying attributes in profile vector teaches using the profile vector).

Fitzpatrick in view of Jeon teaches
the user being classified in the at least one group (See Jeon: Fig. 3 and [0019]-[0021], user groups are determined by using behavior vector based on actions performed),
an indication of at least one data record (See Jeon: Fig. 3 and [0019]-[0021], data record access indications of commenting on a news feed story, liking a story, posting a photo, indicating an RSVP for an event, clicking on a link of a story, playing a video, and the like. Here an indication of data record access also teaches indication of data record), and
wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors (Jeon: Fig. 3 and [0019]-[0021], user groups are determined by using behavior vector based on actions performed, including data record access indications of commenting on a news feed story, liking a story, posting a photo, indicating an RSVP for an event, clicking on a 
Further Fitzpatrick in view of Jeon teaches maintaining data record access indications of the user by continuously maintaining user actions over time, by the action logger, and being stored in the user profile store (See Jeon: [0021]).
However, Fitzpatrick in view of Jeon does not explicitly teach transmitting, to a user that is classified in the at least one group, an indication of at least one data record.
However, Green teaches transmitting, to a user that is classified in the at least one group, an indication of at least one data record (see [0062], when a user requests through a device 104 the transaction record of a group to which the user belongs, the settlement module 310 retrieves the transaction record from the transaction record storage 316 and transmits the record to the device 104 for display to the user.)
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Green's teaching with Fitzpatrick in view of Jeon reference because, Green is dedicated to tracking and managing transaction records by members of a group, Jeon is dedicated to statistical modeling based on actions of users of a social networking system and Fitzpatrick in view of Jeon is dedicated to a distributed management of attributes includes propagating attributes, 

As per claim 2, Fitzpatrick in view of Jeon and further in view of Green teaches the method of claim 1, wherein the vector space comprises a first vector space and the plurality of vectors comprises a first plurality of vectors, the method further comprising:
generating, based at least in part on the plurality of data record access indications, a plurality of data record sessions for the plurality of data records, wherein each data record session corresponds to a respective data record of the plurality of data records and comprises a user identifier associated with each user accessing the respective data record (See Fitzpatrick: Fig. 11 and [0125], entries for the transaction table 1114 that may include the parameters user id (Grantee) UID and device id, field id FID, transaction type and results. Here an entry representing a respective user’s access session to a record, identified as a field id FID);
generating, in a second vector space, a second plurality of vectors from the plurality of data record sessions using an additional embedding operation, wherein each vector of the second plurality of vectors corresponds to a respective data record of the plurality of data records (See Jeon: Fig. 3 and [0019], The profile vector 300A is associated with a user attribute such as one of the types of demographic information or 
determining additional relationships between the plurality of data records based at least in part on the second plurality of vectors (See Jeon: [0014], user-defined relationships allow users to generate relationships with other users that parallel the user's real-life relationships, such as friends, co-workers, partners, and the like. Users may be selected from predefined types of relationships or define their own types of relationships.).

As per claim 3, Fitzpatrick in view of Jeon and further in view of Green teaches the method of claim 1, wherein:
generating the plurality of user sessions for the plurality of users comprises:
generating a plurality of sessions for the plurality of users and the plurality of data records, wherein each session of the plurality of sessions corresponds to either a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user or a respective data record of the plurality of data records and comprises a user identifier associated with each user 
generating, in the vector space, the plurality of vectors from the plurality of user sessions comprises:
generating, in the vector space, a plurality of total vectors for the plurality of sessions using the embedding operation, wherein each vector of the plurality of total vectors corresponds to a respective plurality of users and data records (See Jeon: [0029], a vector module generates a behavior vector (e.g., vector 300B in FIG. 3)
associated with the user attribute(s) based on the actions performed by the user and generates a difference vector (e.g., vector 300C in FIG. 3) based on the difference between the profile vector and the behavior vector. Here the user behavior vector generated associated with attributes based on user actions performed teaches generating the vector for a respective user from actions performed, the sessions).

As per claim 12, Fitzpatrick in view of Jeon and further in view of Green teaches the method of claim 1, further comprising:
ordering each record identifier in each user session according to a timestamp at which the associated data record is accessed by the respective user (See Fitzpatrick: [0005], a timestamp would be associated with both changes in a change log. When resolving the two changes, the most recent timestamp would be favored).
As per claim 14, Fitzpatrick in view of Jeon and further in view of Green teaches the method of claim 1, wherein receiving the plurality of data record access indications comprises:
retrieving, from a database storing a total set of data record access indications, a subset of the total set of data record access indications based at least in part on a threshold number of data record access indications for the subset, a threshold access time for the subset, or a combination thereof (See Jeon: [0033], the model 240 may apply one or more rules when selecting the candidate stories. For example, a rule may specify a minimum number of candidate content items that have a photo associated with the content items or a maximum number of candidate content items selected for presentation per day (e.g., a third-party wants to present a sponsored content item one hundred times each weekday).).

memory coupled with the processor (See Fitzpatrick: [0104], the memory 752 is coupled to the processor 748 by a bus 760); and
instructions stored in the memory and executable by the processor (See Fitzpatrick: [0109], the executable programs are loaded from a network connection into the memory 752 for execution by the processor) to cause the apparatus to perform the steps of the methods recited in claims 1-3 and rejected above, respectively, as being unpatentable under 35 U.S.C. 103 over Fitzpatrick in view of Jeon and further in view of Green.
Therefore, claims 15-17 are rejected along the same rationale that rejected claims 1-3, respectively.

As per claim 20, the claim recites a non-transitory computer-readable medium storing code for relating users and data records, the code comprising instructions executable by a processor (See Fitzpatrick: [0104] and [0109], the memory 752 is coupled to the processor 748 by a bus 760 and the executable programs are loaded from a network connection into the memory 752 for execution by the processor) to 
Therefore, claim 20 is rejected along the same rationale that rejected claim 1.

5.2. Claims 4-10, 13 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over
Fitzpatrick in view of Jeon and further in view of Green, as applied to claims 1-3, 12, 14-17 and 20 above, and further in view of
Marchese: "DIGITAL VIDEO SYSTEM USING NETWORKED CAMERAS ", (U.S. Patent Application Publication US 20020003575 A1, filed March 14, 2001 and published January 10, 2002).

As per claim 4, Fitzpatrick in view of Jeon and further in view of Green teaches the method of claim 3, wherein generating the plurality of sessions further comprises:
generating a first session of the plurality of sessions corresponding to a first user by generating a first array comprising each record identifier associated with each data record accessed by the first user (See Fitzpatrick: Figs. 6, 11 and [0090] and [0125], entries for the transaction table 1114 that may include the parameters user id (Grantee) 
Fitzpatrick in view of Jeon and further in view of Green does not explicitly teach periodically inserting a user identifier of the first user into the first array according to a window size.
However, Marchese teaches periodically inserting a user identifier of the first user into the first array according to a window size (See [0050]-[0052], all control information is stored in an array data type and includes Server User ID, Last Update Time, … etc., user interface display grid is configured for automatically scaling the images to fit the resulting display window size and the software periodically updating the display of each image).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Marchese's teaching with Fitzpatrick in view of Jeon and further in view of Green reference because Marchese is dedicated to accessing, recording, and displaying images, Green is dedicated to tracking, Jeon is dedicated to statistical modeling based on actions of users of a social networking system and Fitzpatrick is dedicated to a distributed management of attributes includes propagating attributes, and the combined teaching would have enabled Fitzpatrick to effectively synchronize databases by periodically and automatically updating of changes.

generating a second session of the plurality of sessions corresponding to a first data record by generating a second array comprising each user identifier associated with each user accessing the first data record and periodically inserting a data record identifier of the first data record into the second array according to the window size (See Fitzpatrick: Fig. 11 and [0125], entries for the transaction table 1114 that may include the parameters user id (Grantee) UID and device id, field id FID, transaction type and results. Here an entry representing a respective user’s access session to a first record, identified as a field id FID 00004 and a table is interpreted an array of records; and Marchese: [0050]-[0052], all control information is stored in an array data type and includes Server User ID, Last Update Time, … etc., user interface display grid is configured for automatically scaling the images to fit the resulting display window size and the software periodically updating the display of each image).

As per claim 5, Fitzpatrick in view of Jeon, and further in view of Green and Marchese further teaches the method of claim 4, further comprising:
dynamically determining the window size based at least in part on the vector space, the relationships between the plurality of users, or a combination thereof (See 

As per claim 6, Fitzpatrick in view of Jeon, and further in view of Green and Marchese further teaches the method of claim 3, wherein transmitting the indication of the at least one data record further comprises:
transmitting, for display in a user interface of a user device operated by a user of the plurality of users, an indication of a set of data records for quick access by the user based at least in part on a set of vectors corresponding to a set of data records nearest to a vector corresponding to the user in the vector space (See Marchese: [0050]-[0052], all control information is stored in an array data type and includes Server User ID, Last Update Time, … etc., user interface display grid is configured for automatically scaling the images to fit the resulting display window size and the software periodically updating the display of each image. The server users are grouped and displayed on the same window teaches a quick access based on corresponding storage, vector space, of the data involving the users).

As per claim 7, Fitzpatrick in view of Jeon, and further in view of Green and Marchese further teaches the method of claim 1, wherein determining the relationships comprises:
determining one or more groups of users from the plurality of users based at least in part on the plurality of vectors (See Marchese: [0050]-[0052], all control information is stored in an array data type and includes Server User ID, Last Update Time, … etc., user interface display grid is configured for automatically scaling the images to fit the resulting display window size and the software periodically updating the display of each image. The server users are grouped and displayed on the same window teaches a quick access based on corresponding storage, vector space, of the data involving the users; and Fitzpatrick: ); and
storing, in a database, an indication of the one or more groups of users (See Fitzpatrick: [0115], the web-based mail/address book interface 820 may be one of a plurality of interfaces for a community of users. A community of teaches grouping of the users in web service database).


grouping vectors of the plurality of vectors based at least in part on a threshold distance between vectors in a group, a threshold number of users in the group, a threshold number of groups, or a combination thereof, wherein the one or more groups of users are determined based at least in part on the grouping (See Jeon: [0018], from the training data store 220, one or more vectors (e.g., the difference vector, profile vector, and/or behavior) as features (i.e., feature vectors) to train the content prediction model 240 using machine learning techniques known to one skilled in the art).

As per claim 9, Fitzpatrick in view of Jeon, and further in view of Green and Marchese teaches the method of claim 7, further comprising:
storing, in a local memory cache of a user device operated by a first user of the plurality of users, a set of most recently used data records for the first user, wherein a group of users of the one or more groups of users comprises the first user (See Fitzpatrick: Page 14, claim 2, reading user ID and device ID from a local cache);

updating the set of most recently used data records for the first user stored in the local memory cache of the user device with the identified data record based at least in part on the group of users comprising both the first user and the second user (See [0044], Fitzpatrick: the YouInstall Wizard 222 also gets users (if any) that have allowed for the subscriber to update the subscriber's records in the users' address books.).
As per claim 10, Fitzpatrick in view of Jeon, and further in view of Green and Marchese teaches the method of claim 7, further comprising:
receiving a search query from a first user of the plurality of users, wherein a group of users of the one or more groups of users comprises the first user (See Fitzpatrick: [0146], the transaction log could be searched to determine who controls what data, times when the controller of data updated the data, or some other information; and Marchese: [0136], The "Date" command allows the user to search by date/time for a selected server and camera. The `Directory List` command lets the user browse all attached drives manually. The Indexing command under the Maintenance menu allows the user to set the autoindexing features described above.);

modifying the ranking based at least in part on a data record accessed by a second user of the group of users, wherein transmitting the indication of the at least one data record is in response to the search query and is further based at least in part on the modified ranking (See Jeon: [0005], The difference vector is then used as a feature to train the model using machine learning techniques. The trained model may select stories and content items that a target user and/or population of users are most likely to be interested in and interact with).

As per claim 13, Fitzpatrick in view of Jeon, and further in view of Green and Marchese teaches the method of claim 1, wherein determining the relationships further comprises:
determining the relationships between the plurality of users further based at least in part on information stored in a database for a plurality of user identifiers 

As per claims 18-19, the claims recite an apparatus for relating users and data records, comprising a processor (See Fitzpatrick: [0108], a computer system 740 is one example of many possible computer systems);
memory coupled with the processor (See Fitzpatrick: [0104], the memory 752 is coupled to the processor 748 by a bus 760); and

Therefore, claims 18-19 are rejected along the same rationale that rejected claims 4 and 7, respectively.

5.3. Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over
Fitzpatrick in view of Jeon, and further in view of Green, as applied to claims 1-3, 12, 14-17 and 20 above, and further in view of
Pathak et al.: "RANKING IMAGE SEARCH RESULTS USING MACHINE LEARNING MODELS", (U.S. Patent Application Publication US 20200201915 A1, filed January 31, 2019 and published June 25, 2020, hereafter "Pathak").

As per claim 11, Fitzpatrick in view of Jeon, and further in view of Green teaches the method of claim 1, further comprising:

However, Fitzpatrick in view of Jeon, and further in view of Green does not explicitly teach determining a machine-learned algorithm for search ranking based at least in part on the inputting.
On the other hand, as an analogous art on user transactions management, Pathak teaches determining a machine-learned algorithm for search ranking based at least in part on the inputting (See [0023], the learning machine configured to receive input that includes features of image search query, an image and landing page of the image, is the determined machine learning model).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Pathak's teaching with Fitzpatrick in view of Jeon, and further in view of Green reference because Pathak is dedicated to ranking the image search results based on the relevance score for the corresponding image search query, Green is dedicated to tracking, Jeon is dedicated to statistical 
Fitzpatrick in view of Jeon, and further in view of Green and Pathak further teaches:
receiving a search query (See Pathak: [0033], the image search system receives an image search query from a user device (Step 202).); and
ranking, in response to the search query, a set of search results based at least in part on the machine-learned algorithm for search ranking, wherein transmitting the indication of the at least one data record is in response to the search query and is further based at least in part on the ranking (See Pathak: [0006], candidate image search result using an image search result ranking machine learning model that has been trained to generate a relevance score that measures a relevance of the candidate image search result to the image search query; ranking the candidate image search results based on the relevance scores generated by the image search result ranking machine learning model; generating an image search results presentation that displays the candidate image search results ordered according to the ranking. Here the display of search result presentation teaches transmitting the search result).
References
6.1. The prior art made of record:
A. U.S. Patent Application Publication US-20060224597-A1
B. U.S. Patent Application Publication US-20170262445-A1.
C. U.S. Patent Application Publication US-20020003575-A1.
D. U.S. Patent Application Publication US-20200201915-A1.
F. U.S. Patent Application Publication US-20130262294-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
E. U.S. Patent Application Publication US-20130110764-A1.
Conclusion
7.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mr. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 29, 2021